 Florida Steel Corporation and United Steelworkers ofAmerica, AFL-CIO. Case 12-CA-6871August 20. 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANt) TRUESDALEOn December 22, 1978, Administrative Law JudgeRalph Winkler issued the attached Supplemental De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed a brief in support of the Administra-tive Law Judge's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.Based on the Board's earlier decision in this pro-ceeding,' the Administrative Law Judge concludedthat Respondent had violated Section 8(a)(5) and (1)of the Act by unilaterally changing the pay rates oftwo employees in the bargaining unit represented bythe Charging Party without first notifying and bar-gaining with the Charging Party on the issue. TheAdministrative Law Judge then found that the viola-tion committed herein could be adequately remediedthrough the use of the Board's usual cease-and-desistand affirmative remedial orders for violations of thetype involved here. We disagree.While the 8(a)(5) violation involved here wouldnot, under ordinary circumstances, appear to justifyextraordinary remedies, we have decided to grant cer-tain additional remedies here for the reasons fully ex-plicated in our decision in Florida Steel Corporation,242 NLRB 1333, (1979). We indicated there that Re-spondent's "pattern of unlawful conduct in recentyears" had evidenced a "rejection of the principles ofcollective bargaining." We view this case as a con-tinuation of that rejection. Moreover, in reaching ourconclusion, we note that Respondent's unlawful con-duct here does not constitute its initial transgressionof employee rights at the Indiantown, Florida, facilityinvolved. In a prior Board decision, 220 NLRB 1201(1975). enfd. 538 F.2d 324 (4th Cir. 1976), the Boardfound that Respondent had violated Section 8(a)(3)and (I) of the Act by withholding a wage increase inretaliation for its employees' union activities. Accord-'235 NLRB 1010 (1978).FLORIDA STEEL CORPORATIONingly, we believe that extra remedial relief is necessi-tated by Respondent's proclivity to disregard thestatutory rights of its employees and their chosen bar-gaining representatives.2In view of the above considerations and in additionto that relief ordered by the Administrative LawJudge, we will enter an order providing for the fol-lowing: ( I ) issuance of a corporatewide cease-and-de-sist order; (2) corporatewide posting of the notice: (3)mailing of the notice to all of Respondent's employ-ees; (4) reading the notice to all of Respondent's em-ployees; (5) and publication of the notice in all appro-priate company publications. In addition, if, within 2years of the date of this Decision, a Board-conductedelection is scheduled at any of Respondent's plantsinvolving the Charging Party, we will require Respon-dent to provide access to at least two union represen-tatives for a 30-minute speech during worktime, thedate thereof to be not more than 10 working days, butnot less than 48 hours, prior to any such election. Ifwithin the same 2-year period, any agent of Respon-dent convenes and addresses employees at any of Re-spondent's plants concerning union representation,we will require Respondent to provide the Unionwith equal time to respond to such speeches. As webelieve that the imposition of the foregoing measureswould remedy the present unfair labor practices, wewould not grant the additional remedies sought bythe Charging Party in its brief to the Board in theinitial proceeding.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Flor-ida Steel Corporation, Indiantown, Florida, its offi-cers. agents, successors, and assigns, shall:I. Cease and desist from:(a) Unilaterally changing the pay rates of employ-ees within the bargaining unit represented by UnitedSteelworkers of America at Indiantown, Florida,without first notifying and consulting with UnitedSteelworkers of America.(b) In any other manner refusing or failing to bar-gain with the Union or interfering with, restraining,or coercing employees in the exercise of the rightsguaranteed them under the Act.2. Take the following affirmative action:(a) Make whole A. F. McCammon and B. W. Mc-Donald for losses resulting from unilateral changes intheir pay rates upon their recall in 1975.: For a list of Board decisions finding Respondent in iolation of the Act.see Florida Steel Corporation. 242 NLRB 1333. upra.3 In view of Respondent's proclivit to violate the Act. we shall also in-clude a broad cease-and-desist order.244 NLRB No. 61395 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Mail a copy of the attached notice marked"Appendix."4to each and every employee throughoutits corporate facilities, post copies at each of its cor-porate facilities, and include it in appropriate com-pany publications. Copies of said notice, on formsprovided by the Regional Director for Region 12, af-ter being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Convene during working time all employees ateach of its plants throughout its corporate facilities,either by shifts or departments, or otherwise, andhave a responsible official of Respondent, at depart-ment supervisor level or above, read to the assembledemployees the contents of the attached appendix.(d) If, within the next 2 years following entry ofthis Order, the Board schedules an election in whichthe Union is a participant at any of Respondent'splants, then, upon request by the Union, afford atleast two union representatives reasonable access toRespondent's said plant or plants to deliver a 30-min-ute speech to employees on working time, the datethereof to be within 10 working days before but notwithin 48 hours prior to any such election.(e) In the event that during a period of 2 yearsfollowing entry of this Order, any supervisor or agentof Respondent convenes any group of employees atany of Respondent's plants and addresses them onthe question of union representation, give the Unionreasonable notice thereof and afford two union repre-sentatives a reasonable opportunity to be present atsuch speech and, upon request of said representatives,permit one of them to address the employees for thesame amount of time as Respondent's address.(f) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEFSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT change the pay rates of employ-ees in the bargaining unit represented by UnitedSteelworkers of America, AFL CIO, withoutfirst notifying and consulting with the Union.WEI WIL. NOT in any other manner refuse tobargain with the Union or interfere with, re-strain, or coerce employees in the exercise of therights guaranteed them under the Act.WE WILL make whole A. F. McCammon andB. W. McDonald for losses in the unilateralchanges in their pay rates upon their recall in1975.WE WIl.L. send to all our employees copies of'this notice; WE Wlln. read this notice to all ouremployees; and WE WILL grant the Union, as or-dered, speaking opportunities at any of ourplants.FLORIDA STEEL CORPORATIONSUPPLEMENTAL DECISIONRALPH WINKLER, Administrative Law Judge: The com-pliment in this matter alleges that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by making unilateral changesin the pay rates of nine employees without first notifyingand discussing these changes with the Union as their statu-tory bargaining representative. These alleged changes werepurportedly made following a recall, and I recommend dis-missal of the complaint in my original Decision in this mat-ter. The Board, on review, reversed a 10(b) ruling as to twoemployees. McCammon and McDonald, and determinedthat Respondent had unilaterally changed their pay rates.Florida Steel Corporation, 235 NLRB 1010 (1978). TheBoard found additional error in an exclusionary ruling as toa letter which the General Counsel sought to adduce andalso respecting a denial of the Union's request for a con-tinuance to adduce additional evidence "on the pre- andpost-layoff work duties of the seven otherl employees." TheBoard accordingly remanded the case for further hearing toreceive both the aforementioned letter and additional evi-dence concerning the employees' work duties.I shall not repeat the matters set forth in the originalDecision, for I assume the reader's familiarity in that re-gard. In its Decision, the Board observed that the "veryessence" of the General Counsel's case was that "the em-ployees had been purportedly] recalled to the same work atdiffering rates of pay" (235 NLRB, supra at 1012) and theBoard stated that "the burden of proving that the employ-ees were called back to the same work at different rates ofpay ...was the General Counsel's" (Id. at 101 I1).At the remanded hearing held on May 31, 1978, theaforementioned letter was received in evidence, and theGeneral Counsel and the Union were given full opportunityto call witnesses on the remanded issue as they had re-quested. The General Counsel called but one witness. andthe Union called none.W. F. Stratton, one of the aforementioned seven employ-ees. was the witness called by the General Counsel. Strattontestified that, at the time of his layoff in January 1975, hewas a yard helper and railcar loader in the shipping depart-ment, and that his duties involved "loading rail cars: count-396 FLORIDA STEEL. CORPORATIONing rebar. moving trucks." Stratton testified that he wasrecalled to the same position and did the same work inApril 1975. and that he remained in that position for a weekand then became a shear bundler. The company recordsestablish, and I find, that at his layoff Stratton was classi-fied as a railcar loader in department 93 at $3.80 an hour,that he was recalled as a yard helper in department 92 andbecame a shear bundler I day later in department 93 at$3.80 an hour. The record establishes that yard helper andrailcar loaders are separate classifications in separate de-partments and that each has its own responsibilities and jobconditions. (The General Counsel claims that Stratton lost$2.40 as a result of Respondent's purported unilateralchange in wage rate for the one day after his recall that heworked as a yard helper.)Respondent called three of the seven employees'. Nelson.Hones, and Collins, and these employees respectively testi-fied without contradiction--and as the record otherwise es-tablishes that they were recalled and performed differentwork from that which they had been laid off.ConclusionsThe Board has concluded that Respondent violated Sec-tion 8(a)(5) and (I) by unilaterally changing the pa) rates ofMcCammon and McDonald upon their recall. Further dis-cussion is hardly necessary to find, as I do, that the recorddoes not establish that Respondent unilaterally changed thepay rates of the seven other employees.CONCLUSIONS OF LAWI. Respondent is an employer within Section 2(6) and (7)of the Act.m Respondent sates that of the seven employees involved. only thew threeare still in its employ.2. The Union is a labor organization within Section 2(5)of the Act.3. B unilaterally changing McCammon's and Mc[)on-ald's pay rates, without first notifying and consulting withthe Union. Respondent has violated Section 8(a)(5) and ( I)of the Act.4. The aforesaid violation affects commerce within Sec-tion 2(6) and (7) of the Act.5. Respondent has not engaged in any other violationsalleged in the complaint.1t- RK It'I)YThe General Counsel and the Union assert that Respon-dent is no stranger to the Board (e.g.. Florida Sleel Corp..222 NL RB 955, 956, fns. 2 and 4 (1976)) and they request"the broadest remedy possible" and that notices should berequired to be posted on a "corporate-wide basis" (G.C. br..pp. 6-7: Union hr.. pp. 13 17). The General Counsel statesthat McCammon lost "approximately $145.44." and Mc-Donald "155.96." as a result of the unilateral changes intheir pay scales.Fully mindful of the remedial considerations urged bythe General Counsel and the Union. I nevertheless believeit would be an abuse of discretion to grant the extraor-dinary remedial requests in the circumstances of this case.The violation found by the Board was an isolated one andhardly egregious in the context of the total layofls and re-calls and, as stated in the original Decision herein, was notaccompanied by even an allegation of animus. I shall there-fore recommend only the conventional remedies for the vio-lation found. including a make-whole order for monies lostby McCammon and McDonald. with interest to be com-puted thereon in the usual manner in these proceedings.[Recommended Order omitted from publication.l397